The offense is receiving and concealing stolen property, and the punishment is two years in the penitentiary.
There are contained in the record four special charges, each of which we have concluded were properly refused by the court. The first two of these were in effect peremptory instructions to acquit the defendant and the third sought to have the jury told that as the indictment charged the receiving of the property in the fourth count from unknown persons that the jury must therefore find that he received the stolen car from more than one person before they could convict. This is not a correct statement of the law. On the contrary, we *Page 440 
think the rule which makes the singular include the plural and the plural singular applies in this case.
The other special charge found in the record is fully covered in the court's main charge.
There is some complaint at the court's action concerning a question which the jury sought to ask the court. The court qualifies this bill by stating that the answer given by the court to said question was at the suggestion of counsel for the defendant and that the special charge asked by appellant answering this question was offered after the question had been so answered by the court. Under this condition of the record, we think no error is shown.
The only matter that has presented any difficulty in this case is as to the sufficiency of the evidence. We have studied the statement of facts very carefully and while the evidence is not as strong as it might be, yet we have reached the conclusion that it is sufficient to support the verdict.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Morrow, Presiding Judge, absent.
                    ON MOTION FOR REHEARING.